Citation Nr: 1704061	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to February 1959 and from August 1961 to August 1967.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  A transcript is of record.

The Board remanded the matter on appeal in June 2012.  In March 2013, the Board denied the claim on appeal as well as several other claims, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the March 2013 Board decision and remanded the appeal to the Board.  In August 2014, the Board again denied the Veteran's claims, and he again appealed to the Court.  In a September 2015 Memorandum Decision, the Court again remanded the issue currently on appeal to the Board.  The Board again remanded the matter in April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

No current left shoulder disorder began during service or is related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its August 2014 decision, the Board discussed in detail how VA's duties to notify and assist had been met in this case.  That discussion is incorporated into this decision by reference.  Also, as is discussed in detail below, in obtaining a May 2016 medical opinion addressing the concerns raised in the Court's September 2015 Memorandum Decision, VA has complied with that Memorandum Decision, as well as the Board's April 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board observes that a Veteran's "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456 (1992).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his November 2008 notice of disagreement, the Veteran contends that his current left shoulder disorder is the result of injuries sustained in parachute jumps during service, and in particular from a severe injury in June 1958.  He has also indicated, such as in an August 2005 statement, that he first injured his left shoulder during service in 1953 or early 1954.  During his March 2012 Board hearing, the Veteran testified that he had made many parachute jumps during service, including some that he made while carrying heavy communications equipment that sometimes weighed almost 100 pounds.  He essentially indicated that he did not seek treatment during service for his left shoulder problems as he was young and wanted to keep it to himself in order to continue serving in his unit.  He indicated that the conditions on appeal began to really worsen around 1975.

The Veteran's service treatment records show that he injured his left shoulder while making a parachute jump on June 5, 1958.  Examination (June 6, 1958) revealed marked pain but no tenderness or deformity; X-ray was negative.  Further examination revealed a click in the left shoulder joint on forward abduction, which was extremely painful.  The Veteran underwent an orthopedic consultation that same day.  He was given a diagnosis of a contusion of the left shoulder and sent to physical therapy for hot packs and mobilization.  He was also placed on a profile for one month of no field duty, minimal use of the left shoulder, and no parachute jumping.  The June 6, 1958, physical profile (PULHES) had a 3 for U (upper extremities), and it was noted that such designation was temporary.  A physical therapy note from later that day reflects that there was almost total loss of range of motion of the left shoulder due to pain.  An orthopedic consultation note seven days later shows that the Veteran was ordered to continue with physical therapy until he developed better strength, and that he did not need to return to the orthopedic clinic.  There are no further treatment notes pertaining to the left shoulder, and subsequent reports of medical history and examination reflect no problems with the left shoulder.

As for the Veteran's first period of service, the Veteran's February 1959 service separation examination report indicated that the Veteran's upper extremities and musculoskeletal system were clinically evaluated as normal, and his physical profile (PUHLES) was all 1's, including the upper extremities.

As for the Veteran's second period of service, the Veteran's August 1961 service enlistment examination report indicates that his upper extremities and musculoskeletal system were clinically evaluated as normal; he specifically denied that he had any bone or joint deformity, or painful shoulder on the corresponding Medical History Report.  The Veteran's August 1967 service separation examination report indicates that his upper extremities and musculoskeletal system were clinically evaluated as normal; he specifically denied that he had any swollen or painful joints, cramps in the legs, bone or joint deformity, or painful shoulder on the corresponding Medical History Report.  His physical profile (PUHLES) noted a 1 for the upper extremities.

In support of his claims, the Veteran submitted orthopedic treatment records beginning in the 2000s.  A June 2006 magnetic resonance imaging (MRI) of the left shoulder revealed mild hypertrophy and impingement with tendinitis of the supraspinatus muscle, and August 2008 X-rays of the left shoulder revealed findings consistent with calcific tendinitis and an old, non-acute fracture across the upper mid body of the scapula.  

In a July 2009 letter, the Veteran's private family nurse practitioner, W.R., indicated that it was very possible that several current orthopedic problems, including left shoulder pain, related to the injuries he sustained as a paratrooper during his service from June 1954 to February 1959.  W.R. stated that the Veteran sustained multiple injuries, including left shoulder injuries, through his mass paratrooper jumps and had not been in any other major accidents or falls since his paratrooper career.

On March 2010 VA examination, the Veteran reiterated his in-service medical history concerning his left shoulder, and indicated that the only such injury he had sustained was in June 1958.  Following examination, including X-rays, the diagnosis was minor degenerative joint disease left acromioclavicular (AC) joint.

A March 2011 treatment record from the Veteran's private physician, Dr. D.B., reflects that the Veteran had multiple complaints including left shoulder pain, which the Veteran claimed had been going on for four to five years, but that he reported started in 1958 when he landed on his left shoulder during a parachute jump.  The Veteran reported that he was later seen by military doctors and told it was a temporary injury and he actually went back into the service in some capacity later.  X-rays of the left shoulder show a supraspinatus calcification in the subacromial space, and Dr. D.B.'s impression was left shoulder subacromial calcific bursitis with possible deep rotator cuff tear.

A March 2012 treatment note from Dr. D.B., reflects that left shoulder X-rays showed inferior humeral head osteophytes, narrowing joint space consistent with progressive longstanding degenerative osteoarthritis of the left shoulder joint.  The impression was left shoulder progressive osteoarthritis, which Dr. D.B. stated was consistent with longstanding progressive impact related findings.  Dr. D.B. stated that, in his experience as a U.S. Navy physician, jumping from helicopters or other high parachute type jumps often resulted in extremity injuries, and that he would conclude that these his shoulder condition could have easily been started in 1958 and had progressed over the years to become a chronic condition seen at that point in time; an October 2014 notation by Dr. D.B. changed the phrase "could have easily been" to "were."

On June 2012 VA examination, the Veteran reported that he had sought treatment from a chiropractor in between his periods of service and had been placed in traction intermittently.  The examiner diagnosed left shoulder osteoarthritis and indicated that it was not related to the Veteran's active service, offering the following rationale:

After his original diagnosis of the left shoulder contusion on 6 June 1958 there is no evidence of any complaints of a left shoulder condition until 6/21/2006.  Also radiographs done on 6/28/ 2012 reveal worse degenerative change in the right shoulder than the left one indicating that there is another mechanism for his low back condition.  That cause is age related osteoarthritis.

An April 2013 treatment note from Dr. D.B. reflects that, on examination, a popping sound was heard in the left shoulder and a clicking sensation in the left shoulder, there was atrophy of the deltoid and trapezius muscles, and X-rays revealed narrowing of the left shoulder space.  The assessment was complete tear of the left rotator cuff tendon, chronic.

In its September 2015 Memorandum Decision, the Court "conclude[ed] that the Board erred in relying on the June 2012 examination to deny his left shoulder claim, specifically because the examiner failed to describe the [Veteran's] disability in sufficient detail."  The Court stated that "[t]he examiner's rationale, that the [Veteran's] left shoulder condition was not related to service because the right shoulder exhibited more degenerative changes than the left, is premised on the conclusion that the [Veteran] suffers from solely arthritis in his left shoulder," but that "the examiner noted a 2006 MRI that indicated multiple tears in the [Veteran's] left shoulder including a labrum tear and an impingement in the supraspinatus tendon" and "a possible rotator cuff tear observed by the [Veteran's] orthopedist."  The Court further noted that "there is evidence in the record of 'an old non-acute fracture across the upper mid body of the scapula'" also, but that "[t]he examiner's rationale addresses none of these findings."  The Court therefore determined that "[r]emand is required for the Board to provide an adequate statement of reasons or bases for relying on the June 2012 VA examination or to simply provide a new left shoulder examination that appropriately considers all the [Veteran's] left shoulder conditions."

In April 2016, the Board remanded the appeal for an addendum opinion describing the Veteran's disability in sufficient detail and addressing all left shoulder disorders to determine whether any such disorder might be related to service.  The opinion was to specifically address the June 2006 private left shoulder MRI reflecting multiple left shoulder tears including a labrum tear and an impingement in the supraspinatus tendon; August 2008 private X-rays reflecting evidence of an old non-acute fracture across the upper mid body of the scapula; and a March 2011 private treatment note reflecting a possible left rotator cuff tear.  

In a May 2016, another VA examiner reviewed the record and identified the Veteran's left shoulder disorders, including those noted in the September 2015 Memorandum Decision.  The examiner further opined that it was less likely than not that any current left shoulder condition was related to the Veteran's service.  

The examiner noted that the Veteran had a 1958 in-service left shoulder contusion due to a parachute jump, which was a transient and temporary condition, resolved in service without residuals as evidenced by negative self-history on examination and negative shoulder examinations after the injury in 1959, 1961 and 1967.  She noted that there were no other service treatment findings regarding ongoing complaint of or treatment for the left shoulder, that on February 1959 service examination he denied a shoulder condition, that physical examination was negative, and that this evidence suggested resolution of the left shoulder contusion.  She further noted that 1961 reenlistment examination, service treatment records from 1961 to 1967, and August 1967 separation examination were negative for a complaint of or treatment for a left or right shoulder condition.

The examiner stated that it was less likely than not that the Veteran's current diagnosis of left shoulder degenerative joint disease with impingement was due to or caused by the 1958 left shoulder contusion.  She noted the June 1958 service treatment record for left shoulder contusion following a parachute jump the previous day; that he was given a sling and physical therapy for one month; that X-rays were negative; and that subsequent June 1958 physical therapy notes show improvement.  The examiner stated that contusion is a soft tissue injury and does not affect the bones of the shoulder, and that there was no evidence of a rotator cuff condition, arthritis, labrum condition, or tendonitis.  She further noted that the Veteran's self-history included that he worked as an electrician from 1967-80 and later as an instructor which suggested sufficient shoulder function to complete his job tasks, as work as an electrician includes repetitive tasks requiring full range of motion of the shoulder.  The examiner stated that none of the above findings suggest a chronic or ongoing left shoulder condition.

Regarding the June 2006 private left shoulder MRI reflecting multiple left shoulder tears including a labrum tear and an impingement in the supraspinatus tendon, the examiner noted that June and July 2006 orthopedic treatment records reflected MRI findings of mild AC joint hypertrophy/supraspinatous impingement.  The examiner noted that there was fraying at the articular margin of the labrum with no full thickness labral tear, which was why labral tear was not diagnosed, as fraying shows wearing but not frank tear.  The examiner further explained that while rotator cuff injuries can result from injuries, but most rotator cuff tears are largely caused by the normal wear and tear that goes along with aging, and that people over 40 are at greater risk, as are persons that do repetitive lifting or overhead work such as an electrician.  As there was no evidence of a left rotator cuff tendinitis or impingement in service or until almost 3 decades after service, until he was age 69, this evidence, according to the examiner, suggested a new and separate condition, not related to the one-time resolved left shoulder contusion.  The examiner further noted that, as the Veteran was age 69, X-ray findings of left shoulder degenerative changes at the time were not unusual. 

Regarding the August 2008 private X-rays reflecting evidence of an old non-acute fracture across the upper mid body of the scapula, the examiner noted that an August 2008 private clinic X-ray report noted left shoulder pain after a new and separate acute fall after he tripped over a rope; that calcific tendinitis was noted on the X-ray; and that X-rays of the scapula on the same date showed a sclerotic line across the upper mid body which could "possibly" represent an old fracture.  The examiner stated that this evidence was too vague to be of use regarding the claim of left shoulder injury as the radiologist could not diagnose an old or new fracture or even a fracture at all; there was only the sclerotic line.  The examiner noted that no other X-rays noted this finding, either before or after, suggesting artifact on X-ray rather than a definite finding.  The examiner further stated that, although W.R. stated that the Veteran had multiple injuries from paratrooper jumps, there was no evidence that he reviewed the Veteran's military records; nor did W.R. explain why he stated that the reported injuries would continue to "plague him." 

Regarding the March 2011 private treatment note reflecting a possible left rotator cuff tear, the examiner noted that March 2011 notes from Dr. B. noted diagnoses of left shoulder osteoarthritis and subacromial calcific bursitis with possible but not definite deep rotator cuff tear.  The examiner pointed out that, although Dr. D.B. stated that the Veteran's left shoulder arthritis was consistent with progressive impact, there was only one incident noted in service treatment records, within 6 months of the contusion occurring, at separation examination, he denied a shoulder condition, and the service examinations of 1961 and 1967 were negative for a complaint of or treatment for a left shoulder condition; there were no reported ongoing symptoms.  Furthermore, according to the examiner, Dr. D.B. did not see the Veteran until the age of 74, and his diagnosis of osteoarthritis was more consistent with aging/degeneration, especially since by 2010, the year prior to Dr. D.B. seeing the Veteran, he had already been diagnosed with osteoarthritis of both shoulder joints as evidenced by the 2010 VA X-rays; Dr. D.B. did not explain how a soft tissue injury such as left shoulder contusion one one occasion in 1958 could cause osteoarthritis of the bones of both the left and right shoulders.

The examiner also noted the April 2013 treatment notes from Dr. D.B., noting that 
X-rays reflected degenerative joint disease of the left shoulder; however, Dr. D.B.'s diagnosis was tear of the left rotator cuff tendon and neck degeneration, and Dr. D.B. did not examine the right shoulder for comparison.  The examiner also again noted that the Veteran did not have a rotator cuff tear in service.  

The examiner therefore stated that the Veteran's left shoulder osteoarthritis, bursitis, rotator cuff tear diagnosis were new and separate conditions from any conditions incurred in service.

In this case, the probative evidence weighs against the Veteran's service connection claim.

The most probative evidence on the question of whether a current left shoulder disorder is related to the Veteran's service, and any injuries therein, is the opinion of the May 2016 VA examiner.  The VA examiner determined that all such current left shoulder disorders, including degenerative joint disease, bursitis, and rotator cuff and labrum tears, were unrelated to the Veteran's period of service, to include his 1958 left shoulder parachuting injury, which was a transient and temporary condition that resolved in service without residuals.  The VA examiner thoroughly reviewed and discussed the evidence of record, including all of the relevant in-service and post-service medical evidence.

The examiner also provided clear and persuasive rationales for her opinions, consistent with the evidence of record, based on numerous factors:

X-rays following the June 1958 left shoulder injury were negative.  Subsequent June 1958 physical therapy notes showed improvement.  The Veteran's June 1958 injury was a soft tissue injury and did not affect the bones of the shoulder, and there was no evidence of a rotator cuff condition, arthritis, labrum condition, or tendonitis.  There were no further shoulder complaints or treatment in service and negative self-history on examination and negative shoulder examinations after the injury in 1959, 1961 and 1967.  The Veteran gave a self-history of working as an electrician from 1967-80 and later as an instructor, which suggested sufficient shoulder function to complete his job tasks including repetitive tasks requiring full range of motion of the shoulder; such work activity was not consistent with an ongoing shoulder condition that would have led to Veteran's current disorders.  The Veteran's current left shoulder disorders were not noted until decades after his service, when the Veteran was in his late 60s and 70s, and were not uncommon and were consistent with his age, particularly given his electrician occupation involving repetitive lifting or overhead work.   

The Board notes the opinions of Dr. D.B. and W.R., but finds them to be of less probative value.  Initially, neither indicated a review of the evidence of record, which is particularly relevant given the extensive evidence of record cited by the VA examiner in making the determination that none of the Veteran's current left shoulder disorders were service-related.   Also, the private opinions contained far less thorough, vague rationales that did not address or explain the conflicting evidence of record discussed by the VA examiner, noted above.  In this regard, both private opinions were considered and discussed by the May 2016 VA examiner but rejected based on such conflicting evidence.

The thoroughness and detail of a medical opinion, discussion of  why the opinions in support of the a claimant's claims are not persuasive, and the fact that the VA medical examiners had access to the claimant's claims file are among the factors that may be considered in assessing the probative value of a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

Furthermore, as discussed by the VA examiner, Dr. D.B., in stating that the Veteran's 1958 injury progressed over the years to his present degenerative osteoarthritis, did not explain how the 1958 soft tissue injury, with negative X-ray findings and negative subsequent service examinations and self-reports in service until 1967, progressed to degenerative osteoarthritis of the left shoulder bones, particularly given that the Veteran had such degenerative osteoarthritis of both shoulders.  

Moreover, regarding the June 2009 opinion of W.R., as discussed in the August 2014 Board decision, the opinion was expressed in equivocal or conditional language.  See Warren v. Brown, 6 Vet. App. 4,6 (1993).  Also, the May 2016 VA examiner's opinion that the Veteran's current shoulder disorder were the result of normal aging and wear and tear, particularly given the Veteran's past occupation, is not inconsistent with the assertion of the Veteran and W.R that he had not been in any other major accidents or falls since his paratrooper career.

The Board notes the statements given by the Veteran that he did not seek treatment during service for his left shoulder problems as he was young and wanted to keep it to himself in order to continue serving in his unit.  However, as the Board discussed in its August 2014 decision, the Veteran specifically denied that he had any shoulder disorder at the time of his separation from service in February 1959 and August 1967.  In this regard, while the Veteran has asserted that he developed left shoulder problems during his first period of service, he went on to serve six years shortly thereafter with not even one left shoulder complaint during that six-year second period of active service.  Such evidence weighs against the Veteran's assertions regarding whether he had ongoing shoulder problems in service, or the significance or severity of any shoulder problems that the Veteran now recalls having.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (indicating that contemporaneous evidence has greater probative value than reported history).

Moreover, while the Veteran is competent to report shoulder pain or problems he might have experienced in service, he is not competent to make the medical determination that any in-service shoulder problems he experienced are etiologically related to his left shoulder disorders diagnosed nearly 40 years after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In short, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of arthritis symptomatology for the disorders on appeal.

Therefore, a preponderance of the evidence is against a finding that a current left shoulder disorder began during service or is related to his June 1958 parachuting injury or to service in any other way.  Accordingly, service connection for a left shoulder disorder must be denied.  



ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


